 

Case 2:20-mj-00028-JHR Document 3 Filed 02/06/20 Pagelof2 PagelD#: 25

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

 

for the
District of Maine
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 2: a ID -m; i 26 -<SHIZ
819 Broadway, Apt. B2, South Portland, Maine J
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Maine
(identify the person or describe the property to be searched and give its location):
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

For good cause shown, YOU ARE HEREBY AUTHORIZED to dispense of the knock and announce requirement before
entering the premises described.

YOU ARE COMMANDED to execute this warrant on or before February 4, 2020 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to John H. Rich III
(United States Magistrate Judge)

 

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person whe, or whose
property, will be searched or seized (check the appropriate box)

1 for days (not to exceed 30) 1 until, the facts justifying, the later specific date of a

. . 38
Date and time issued: / >i/ Dao ad as UL
t t

Judge’s signature

 

City and state: Portland, Maine hn H. Rich Ill, U.S. Magistrate Judge

 

 

Printed name and title

 
Case 2:20-mj-00028-JHR Document 3 Filed 02/06/20 Page 2of2 PagelD #: 26

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:
CE-11 - 9037

 

Date and time warrant executed:

1.31.0

 

Copy of warrant and inventory left with:

 

Inventory made in the presence of :

SA CAGWON/ 5A _WadseyeL

Ar Sit BdbADAAY , B2,SoxTH betel)

 

 

 

Inventory of the property taken and name of any person(s) seized:
® MuLT plé BAGS of SurpéeTen NAn€oTics,
© ONE BLK Venton 2T€ cht plwE W/ CAKCKED scaced

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: 2/4/ 20

Ze

Executing officer’s signature

Ex ted ford, 5 A-

Printed name and title

 

 
